DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: WO911636		ALMOSSAWI	30 November 1989
D2: US20110033062		DENG 		10 February 2011
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 8, 10, 11, 14-18, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 1, the D1 reference discloses the utilization of an Acoustic Vector Sensor, comprising: (page 9, last paragraph: "More particularly, Figures 1 to 3 show the detector such as might be used to detect multidirectional, spherical and/or plane acoustic waves as well as 
With regards to claim 16, the D1 reference discloses the utilization of a method for determining an acoustic intensity vector of an acoustic wave, (page 9, last paragraph: "More particularly, Figures 1 to 3 show the detector such as might be used to detect multidirectional, spherical and/or plane acoustic waves as well as the magnetic and gravity fields.  The vessel is placed on or in the ground, and for example the acoustic waves incident upon the vessel cause the suspended magnetic material 10 to move within the magnetic field produced by the electro-magnetic field element 11." and page 11, second last paragraph - page 12, first paragraph: " It therefore can be seen that the acoustic wave detector as described herein transforms the multidirectional spherical and/or plane waves of mechanical vibrations Into electrical voltages") the method comprising:  suspending an object in a fluid with a magnetic a non-contact support structure (claim 1, 8 and fig. 4, movable portion 10, see also claim 1: "including a movable magnetic portion (10) arranged, in use, to be suspended inside an electro-magnetic field") comprising at least one solenoid placed on each Cartesian coordinate axis of the object; (claim 1, 8 and fig. 4) driving the at least one solenoid so that a magnetic field is provided to suspend the object in the fluid medium (page 10, third paragraph: "The suspended magnetic material 10 is located along the centre of the electro-magnetic (EM) field, and can be seen through a window. The control unit 13 is connected to the terminals of each of the electrical coils. A powered current source (internal 14 or external 15) maintains the magneto-dynamic levitation of the 

With regards to claims 3 and 22, the D1 reference discloses the movements of the magnetic material 10 within the multidirectional electrical coils generate voltages across the electrical coils.  The output of electrical voltages are proportional to, for the acoustic energy, the differences between the direction and velocity of the magnetic material 10 relative to the coils 12 and/or 43 (page 11, second last paragraph - page 12, first paragraph).
With regards to claim 4, is implicit to the disclosure of D1 because it is essential for the creation of a static electromagnetic field.
With regards to claim 5, D1, page 11, second last paragraph - page 12, first paragraph:  "Therefore, the movements of the magnetic material 10 within the multidirectional electrical coils generate voltages across the electrical coils.  The output of electrical voltages are proportional to, for the acoustic energy, the differences between the direction and velocity of the magnetic material 10 relative to the coils 12 and/or 43.  Referring now to Figure 5 and for relative acoustic values, over a region 51 which is above the natural frequency 50 of vibration of the device the output voltage is proportional to the velocity of the acoustic wave motion and relatively insensitive to the frequency.  For frequencies 52 below the natural frequency 50 of vibration, the output (for constant velocity of magnet 10 motion) is proportional to frequency and hence to the acceleration Involved in the incident acoustic wave.  It therefore can be seen that the acoustic wave detector as described herein transforms the multidirectional spherical and/or plane waves of mechanical vibrations into electrical voltages which are proportional to the relative and absolute velocity, acceleration, frequency spectra, and directions of vibrations."

With regards to claims 10 and 24, the D1 reference discloses strip electrodes or fine metal wires 1210 may be embedded in the buoyant object 310, or may be placed on the outside surface of the buoyant object (paragraph 0060).
With regards to claim 11, the D1 reference discloses the object is a sphere (Fig. 4).
With regards to claim 14, the D1 reference discloses non-contact support structure comprises the magnetic field (Abstract)
With regards to claim 15, the D1 reference discloses an electromagnetic field detection device (page 11, second last paragraph - page 12, first paragraph).
With regards to claim 17, the D1 reference discloses three pairs of solenoids, each pair of solenoids disposed along one Cartesian coordinate axis (claim 9).
With regards to claim 18, the D1 reference discloses the movements of the magnetic material 10 within the multidirectional electrical coils generate voltages across the electrical coils.  The output of electrical voltages are proportional to, for the acoustic energy, the differences between the direction and velocity of the magnetic material 10 relative to the coils 12 and/or 43. Referring now to Figure 5 and for relative acoustic values, over a region 51 which is above the natural frequency 50 of vibration of the device the output voltage is proportional to the velocity of the acoustic wave motion and relatively insensitive to the frequency.  For frequencies 52 below the natural frequency 50 of vibration, the output (for constant velocity of magnet 10 motion) is proportional to frequency and hence to the acceleration Involved in the incident acoustic wave.  It therefore can be seen that the acoustic wave detector as described herein transforms the multidirectional spherical and/or plane waves of mechanical vibrations into 
With regards to claim 21, the D1 reference discloses adjusting a drive level of the static field (page 1, lines 12-18).
With regards to claim 21, the D1 reference discloses 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 9, 12, 13, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 1-5, 8, 10, 11, 14-18, 20-22, and 24 above, and further in combination with D2.  
The difference between the D1 reference and claims 12 and 23 is that the claim recites the utilization of a size smaller than a wavelength of a highest frequency.  The D2 reference teaches that it was well known in the art to utilize a size smaller than a wavelength of a highest frequency (Abstract, paragraph 43).  It would have been obvious to modify the D1 reference to 
With regards to claim 13, the D2 reference discloses the utilization of hollow spheres (paragraph 0044) in order to reduce the density and improve the velocity response (paragraph 0043). 
With regards to claim 9, the D2 reference discloses the utilization of at least one non-contact position measurement device (paragraph 0044). 
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Allowable Subject Matter
Claims 6, 7, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645